             Case 5:21-cv-00170-XR Document 6 Filed 04/12/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

ANTHONY ROBERT TREJO a/k/a                                 §
Topp Dawggie, SID #555896,                                 §
                                                           §
                           Plaintiff,                      §
                                                           §                       SA-21-CV-00170-XR
v.                                                         §
                                                           §
OFFICE OF INSPECTOR GENERAL,                               §
ET AL.,                                                    §
                                                           §
                           Defendants.                     §

                                           ORDER OF DISMISSAL

         Before the Court are Plaintiff Anthony Robert Trejo’s (“Trejo”) pro se 42 U.S.C. § 1983

Civil Rights Complaint, his Application to Proceed In Forma Pauperis (“IFP”), and various other

motions he filed in a single document. 1 (ECF Nos. 1, 4, 5). After consideration, Trejo’s Application

to Proceed IFP is DENIED, his Complaint is DISMISSED WITHOUT PREJUDICE, and his

other    pending      motions      are    DISMISSED            WITHOUT           PREJUDICE            AS     MOOT.

(ECF Nos. 1, 4, 5).

                                                APPLICABLE LAW

         Under the Prison Litigation Reform Act, a prisoner cannot bring a new civil action or

appeal a judgment in a civil action IFP if he has three or more times in the past, while incarcerated,

brought a civil action or appeal in federal court that was dismissed because it was frivolous,

malicious, or failed to state a claim upon which relief may be granted. The only exception to this

is if the prisoner is in “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g).



1
  The motions filed in the single document, as best the Court can discern, include a motion to appoint counsel, a motion
to appoint an expert, a motion to expedite, and some sort of motion requesting show cause orders. (ECF No. 5).
           Case 5:21-cv-00170-XR Document 6 Filed 04/12/21 Page 2 of 4




       To meet the imminent danger requirement, “the ‘threat or prison condition [must be] real

and proximate.’” Turner v. S. Health Partners, No. 14-CV-1667-B, 2014 WL 2940580, at *1

(N.D. Tex. June 27, 2014) (citing Valdez v. Bush, No. 08-CV-1481-N, 2008 WL 4710808, at *1

(N.D. Tex. Oct. 24, 2008) (internal citation omitted)). Because section 1915(g) requires a showing

of “imminent” danger, allegations of past harm do not suffice; the harm alleged must be about to

occur or occurring at the time the complaint is filed. Id. Further, “general allegations not grounded

in specific facts indicating serious physical injury is imminent are not sufficient to invoke the

exception to § 1915(g).” Miller v. Univ. of Tex. Med. Branch, No. 16-CV-436, 2016 WL 3267346,

at *2 (E.D. Tex. Jun. 15, 2016) (citations omitted). Section 1915(g) requires that a prisoner allege

specific facts showing he is under imminent danger of serious physical injury. Turner,

2014 WL 2940580, at *1 (citing Valdez, 2008 WL 4710808, at *1).

       A prisoner who is not proceeding IFP may file a new civil action or appeal even if that

prisoner has three or more dismissals described in section 1915(g). Regardless of whether a

prisoner proceeds IFP in a civil case, if at any time the prisoner’s case is dismissed as frivolous or

malicious or for failure to state a claim, the dismissal will count against the prisoner for purposes

of the three–strikes dismissal rule.

                                           APPLICATION

       The Court has determined that while incarcerated, Trejo has garnered three strikes based

on prior findings and dismissals. See Trejo v. Janssen Pharm. Prods. LP, No. 2:16-cv-00204-D

(N.D. Tex. July 23, 2018) (dismissed with prejudice as frivolous); Trejo v. Dretke,

No. 5:05-cv-00248-C (N.D. Tex. Nov. 18, 2005) (dismissed without prejudice for failure to



                                                  2
             Case 5:21-cv-00170-XR Document 6 Filed 04/12/21 Page 3 of 4




exhaust administrative remedies) 2; Trejo v. Donohue, et al., No. 5:98-cv-00573-PMA

(W.D. Tex. Dec. 14, 1999) (jury found Trejo’s claims frivolous and returned verdict for

defendants; district court rendered judgment based on verdict). Therefore, Trejo may not file

another civil action IFP while incarcerated unless he is in “imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

         The Court has reviewed Trejo’s Complaint and finds it does not meet the required standard

for avoiding the three–strikes dismissal rule. 3 (ECF No. 1). In his Complaint, Trejo sues

twenty–five defendants, including Mexican drug cartels, alleged neo–Nazis, individual gang

members, the Mexican Mafia and certain of its members, and an entity he identified as the Officer

of Inspector General, which he seems to contend is an entity within the Bexar County Adult

Detention Center but the Court finds does not exist. (ECF No. 1). His claims appear delusional and

include allegations of bribery, fraud, conspiracy, prostitution, attempted rape, attempted murder,

terrorism, kidnapping, retaliation, violations of RICO, gambling, obstruction, money laundering,

etc. (Id.). Almost all of Trejo’s claims are against non–state actors and he does not appear to be

the alleged “victim” of at least some of the allegations. (Id.). Moreover, it appears his claims are

based on events that allegedly already occurred. (Id.). Thus, based on the Court’s review of the



2
  The Fifth Circuit has held that a dismissal for failure to exhaust administrative remedies counts as a strike for
purposes of 28 U.S.C. § 1915(g). Emmett v. Ebner, 423 F. App’x 492, 493–94 (5th Cir. 2011) (per curiam); see
Pointed v. Johnson, 61 F. App’x 918, 918 (5th Cir. 2003) (per curiam). A dismissal for failure to exhaust counts as a
strike because it is in effect a dismissal for failure to state a claim upon which relief may be granted. Emmett,
423 F. App’x at 493–94.
3
 When Trejo filed his Complaint, he did not file an IFP application. Accordingly, on March 3, 2021, the Court ordered
Trejo to either pay the filing fee or file a properly supported IFP application. (ECF No. 3). In that same Order, the
Court stated that in the event Trejo filed an IFP application, he was required to show cause why the application should
not be denied based on his three–strike status. (Id.). Although Trejo filed an IFP application on April 1, 2021, he did
not provide a copy of his six–month inmate trust account history nor did he respond to the Court’s order to show cause
why his application should not be denied based on his three–strike status. (ECF No. 4).
                                                          3
           Case 5:21-cv-00170-XR Document 6 Filed 04/12/21 Page 4 of 4




allegations contained in Trejo’s Complaint, the Court finds he has failed to meet the imminent

danger requirement. (Id.); see 28 U.S.C. § 1915(g).

                                           CONCLUSION

       Because Trejo has garnered three strikes based on prior findings and dismissals and has

failed to establish he is in “imminent danger of serious physical injury,” his Complaint is subject

to dismissal. Trejo may only proceed with this action if he pays the full filing fee

contemporaneously with the filing of a timely motion to reinstate.

       IT IS THEREFORE ORDERED that Trejo’s Application to Proceed In Forma Pauperis

(ECF No. 4) is DENIED and his Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE pursuant to the three–strikes dismissal rule of section 1915(g). Trejo is advised that

his Complaint may be reinstated only if the full filing fee is paid simultaneously with the filing of

a motion to reinstate within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that Trejo’s other pending motions (ECF No. 5) are

DISMISSED WITHOUT PREJUDICE AS MOOT.

       It is so ORDERED.

       SIGNED this 12th day of April, 2021.




                                               XAVIER RODRIGUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                  4
